In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Suffolk County (Whelen, J.), dated March 5, 2008, which, after a hearing, inter alia, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s determination that the petitioner failed to establish that the respondent committed a family offense was supported by a preponderance of the admissible evidence presented at the hearing (see Family Ct Act § 812 [1]; § 832). Where, as here, the Family Court was confronted primarily with issues of credibility, its factual findings must be accorded great weight on appeal unless they were clearly unsupported by the record (see Matter of Hall v Hall, 45 AD3d 842, 843 [2007]). Under *445these circumstances, we find no basis to disturb the Family Court’s determination (see Matter of Kurkcu v Cokyuksel, 31 AD3d 554 [2006]; Matter of Waaldijk-Howell v Howell, 22 AD3d 675 [2005]).
The petitioner’s remaining contentions are either unpreserved for appellate review or without merit. Mastro, J.E, Florio, Covello and Belen, JJ., concur.